Citation Nr: 1416556	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left arm carpal tunnel syndrome, to include as secondary to service-connected epicondylitis.

2.  Entitlement to service connection for right arm ulnar neuritis and carpal tunnel syndrome. 

3.  Entitlement to service connection for a stomach disorder, to include peptic ulcer disease and gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for chronic right foot pain with skin growth.

5.  Entitlement to a 10 percent disability evaluation for multiple noncompensable disabilities under 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to July 1982, from October 1985 to September 1994, and from June 2006 to February 2009.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for service connection for left arm carpal tunnel syndrome, right arm ulnar neuritis and carpal tunnel syndrome, a stomach disorder, and chronic foot pain with skin growth, as well as her request for entitlement to a 10 percent disability evaluation for multiple noncompensable disabilities. 

Regarding the left and right arm issues, the Board notes that the Veteran originally requested service connection for bilateral arm pain; historically however, she was granted service connection for epicondylitis of the left elbow in October 1994 with a noncompensable disability rating.  As her left arm has been service-connected, the Veteran's representative has indicated in the June 2010 Informal Brief of Appellant in Appealed Case, that this raises an alternate theory of entitlement in that her left arm carpal tunnel syndrome might be considered as secondary to her service-connected epicondylitis.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004 (holding that when determining service connection, all theories of entitlement, direct and secondary, must be considered).  As the left and right arm claims present separate issues, the Board has separated the two accordingly.  

In December 2005, the Veteran testified at a hearing at the RO in Jackson, Mississippi, before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the record. 

The Veteran's appeal was last remanded by the Board in August 2013, in part, to obtain addendum opinions from a VA examiner.  These opinions were obtained in October 2013.  Accordingly, with respect to the issues of entitlement to service connection for left arm carpal tunnel syndrome and a stomach disorder, the Board finds that there has been substantial compliance with the directives of the August 2013 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board recognizes that its previous August 2013 Remand included the issue of, "Entitlement to service connection for chronic foot pain with skin growth."  However, the Board notes that a November 2013 rating decision granted entitlement to service connection for plantar warts and calluses of the left foot.  As this was a full grant of the benefits sought on appeal for the left foot only, the issue remains on appeal and has been recharacterized as above to only include the right foot.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right arm ulnar neuritis and carpal tunnel syndrome, entitlement to service connection for chronic foot pain with skin growth, and entitlement to a 10 percent disability evaluation for multiple noncompensable disabilities under 38 C.F.R. § 3.324 are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's left arm carpal tunnel syndrome did not have its onset in service, was not the result of a disease or injury incurred in active service, was not aggravated by service, and has not been causally related to a service-connected disability by competent evidence.

2.  The Veteran's stomach disorder did not have its onset in service, was not the result of a disease or injury incurred in active service, was not aggravated by service, and has not been causally related to a service-connected disability by competent evidence.


CONCLUSIONS OF LAW

1.  Left arm carpal tunnel syndrome was not incurred in or aggravated by active service, may not be presumed to have been incurred in active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  A stomach disorder was not incurred in or aggravated by active service, may not be presumed to have been incurred in active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in April 2005 and July 2006.  These letter addressed all of the notice elements, although the Board recognizes that complete notice was not sent prior to the initial unfavorable decision by the RO in June 2005.  The claim, however, was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, any defect in the timing of the notice was harmless error as service connection is being denied on the merits, and no rating or effective date is being assigned. Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment records, as well as all identified post-service VA medical records pertinent to the years after service, several VA examination reports, and the Veteran's written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations were obtained in April 2009,  February 2011, and October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the earlier reports were deemed by the Board to be partially inadequate, the Board remanded the matter several times to ensure a fair evaluation of the Veteran's claims.  Following the additional development, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file and take into consideration the Veteran's competent lay statements regarding the onset, frequency and severity of her disabilities and their history.  These opinions, when considered as a whole, take into account all of the pertinent evidence of record, to include the Veteran's service and post-service records and her lay statements, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case. 

VA has also assisted the Veteran and her representative throughout the course of this appeal by providing them with a statement of the case and supplemental statements of the case, which informed them of the laws and regulations relevant to this claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In relevant part, 38 U.S.C. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) .

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The presumption of soundness upon entry into service may not be rebutted without contemporaneous clinical evidence or recorded history in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Left Arm Carpal Tunnel Syndrome

The Veteran seeks entitlement to service connection for left arm carpal tunnel syndrome.  The Veteran has also raised the possibility of a causal relationship between the current left arm carpal tunnel syndrome and her service-connected left arm epicondylitis.

The Veteran's service treatment records show relevant treatment during service.  In particular, the Veteran was treated for bilateral arm pain in 1988 and 1989 as the residual of a motor vehicle accident which occurred in January 1988.  The Veteran's service treatment records also show that she received treatment for left arm epicondylitis from November 1993 to February 1994.  Significantly, however, in her August 1994 Report of Medical History, the Veteran denied suffering from any neuritis or paralysis, suggesting that any prior instances were acute and transitory rather than chronic in nature.  

Subsequent to her second period of active duty service, the Veteran was granted entitlement to service connection for left arm epicondylitis in October 1994.  Furthermore, nearly a decade following her second period of military service, she was diagnosed with bilateral carpal tunnel syndrome in February 2004.  After this diagnosis, the Veteran continued to receive treatment, including VA treatment and a carpal tunnel release in March 2006, and has indicated that the manifestations of her left arm carpal tunnel syndrome have been consistently problematic since her military service.  

The Veteran was provided with a VA examination in April 2009, at which time she was diagnosed as having status post left carpal tunnel release.  The Veteran indicated that she gradually developed carpal tunnel syndrome a number of years ago resulting in some difficulty with pain, numbness, and tingling in her hands.  The examiner noted that electromyography (EMG) was conducted in February 2007 demonstrating nerve entrapment, after which time she underwent a carpal tunnel release operation on the left side.  However, the April 2009 examiner did not provide an opinion as to the likely etiology or date of onset of the disorder.  

The Veteran was provided with another VA examination with respect to her left arm in February 2011, at which time she was diagnosed as having left wrist carpal tunnel syndrome, which was treated with carpal tunnel release in March 2006.  However, the examiner opined that the current left wrist carpal tunnel syndrome was not related to the Veteran's previous periods of active duty.  The examiner explained that treatment notes dated in 2004 and 2005 indicated that the Veteran had developed carpal tunnel syndrome during a period when she was not on active duty.  The examiner noted that the Veteran typed regularly while doing customer service work while not on active duty during this time period, and that this could have predisposed her to carpal tunnel syndrome.  After looking at all the medical records associated with the claims file, the examiner concluded that the carpal tunnel syndrome of the left wrist did not start during any of the Veteran's periods of active duty and that there were no treatment notes associated with the record indicating a permanent worsening of the disorder since onset.  Rather, the residuals that the Veteran had at the time of the examination were natural residuals of the original conditions and unrelated to her periods of active duty service.  

The examiner also opined that the Veteran's current left arm carpal tunnel syndrome was not caused by or aggravated (permanently worsened beyond the normal progression of the disorder) by her service-connected epicondylitis.  The examiner explained that there was no evidence to indicate any relationship between left elbow epicondylitis and the Veteran's current carpal tunnel syndrome, and that epicondylitis did not cause or worsen carpal tunnel syndrome clinically.  

However, in its August 2013 Remand, the Board emphasized that the February 2011VA examiner's analyses of the Veteran's medical history only covered her second period of active duty service from October 1985 to September 1994, as additional service treatment records covering the first period of service from March 1978 to July 1982 were not associated with the claims file until after the examination.  As such, the Board's August 2013 Remand directed that the Veteran be provided with another VA examination.

Pursuant to the Board's August 2013 Remand instructions, the Veteran was provided with another VA examination in October 2013.  The examiner opined that it was less likely than not that the Veteran's left wrist carpal tunnel syndrome was related to her various periods of military service.  The examiner explained that the Veteran began wearing bilateral wrist braces for carpal tunnel syndrome in 2005 while not on active duty, and that service treatment records from the Veteran's third period of active duty service later demonstrated diagnosis and surgical treatment of left carpal tunnel syndrome in 2007, during her final period of active duty service. The bilateral arm numbness and tingling during 1988 and 1989 was acute, self-limiting, and related to a January 1988 in-service neck (cervical) injury, which was resolved following outpatient treatment and physical therapy.  This conclusion was based on subsequent active duty physicals being silent regarding neuritis or any other left upper extremity nerve-related condition after 1989.  Additionally, these bilateral arm symptoms in 1988 and 1989 were not consistent with a diagnosis of carpal tunnel syndrome, as the entire arm experienced numbness and tingling.  The lateral epicondylitis in 1993 and 1994 was specific to the local area of the elbow and was also not consistent with ulnar neuritis or carpal tunnel syndrome.

The October 2013 VA examiner also opined that it was less likely than not that her current left carpal tunnel syndrome was caused by or aggravated (permanently worsened beyond normal progression of the disorder) by her service-connected left arm epicondylitis.  The examiner explained that epicondylitis affects a specific bony prominence with tendon at the elbow, and that this condition was medically unrelated to the median nerve compression at the wrist.  The examiner concluded that there was no pathology to support causality or permanent aggravation by the epicondylitis.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to describe her symptoms, whether the symptoms the Veteran experiences are in any way related to her current disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran does not have the medical expertise required to determine whether her left arm carpal tunnel syndrome was incurred or aggravated in service,  incurred due to any in-service incident, or related to a service-connected disability.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the in-service arm symptomatology and treatment, as reported by the Veteran and confirmed by the service treatment records, especially as it related to the left arm, can have many causes, and medical testing and medical expertise are needed to determine nature and etiology.  The Board accepts that the Veteran experienced left arm symptomatology in service.  However, this fact does not establish that the Veteran incurred left arm carpal tunnel syndrome in service, or that the pain in service was the initial manifestation of the later diagnosed carpal tunnel syndrome.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of her current left arm disability.  The VA examiner's opinions are the only medical opinions, based upon a review of the complete claims file, addressing the relationship between the current disabilities and active service.  Thus, such medical opinions are of greater probative value than the Veteran's lay contentions.  Id.  

Further, the Veteran is making a claim that service connection is warranted based upon symptoms experienced in service, which have continued ever since.  The Veteran's statements appear to raise a claim for presumptive service connection for a chronic disease manifesting within one year of service under 38 C.F.R. § 3.309(a).  However, carpal tunnel syndrome is not among the disabilities recognized for presumptive service connection.  

Moreover, as noted above, the VA examiners have consistently reported that the Veteran's current left hand carpal tunnel syndrome manifested in approximately 2004 or 2005, many years since her second period of active duty service and prior to her third period of active duty service.  As such, the disorder was shown by contemporaneous clinical evidence to have preexisted the Veteran's third period of active duty service, and the examiner indicated that this disorder was not aggravated during military service, as there were no treatment notes associated with the record indicating a permanent worsening of the disorder since onset.  Moreover, the VA examiner considered the lay statements and was aware of the Veteran's reports of pain in service and since, but was unable to find that the current left arm carpal tunnel syndrome was related to service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309 is, therefore, not warranted.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, the examiner opined that the Veteran's current left arm carpal tunnel syndrome was less likely than not caused by or aggravated (permanently worsened beyond normal progression of the disorder) by her service-connected left arm epicondylitis.  As such, service connection cannot be established on a secondary basis.  

In conclusion, the competent evidence does not reveal a nexus between the Veteran's current left arm symptomatology and her periods of active duty service, or to any service-connected disability.  While the Board has considered the Veteran's lay contentions as to the etiology of her current disabilities, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that her left arm carpal tunnel syndrome is related to service, she, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Stomach Disorder

The Veteran also seeks entitlement to service connection for a stomach disorder.  The Veteran's service treatment records show that she was treated for stomach pain in September 1986 which was diagnosed as "probable" peptic ulcer disease versus irritable bowel syndrome.  Later, in January 1991, when reviewing her medical history during an examination, she indicated that she was experiencing chronic indigestion, which the examiner noted had resolved and was nonrecurring.  Significantly, however, in her August 1994 Report of Medical History, the Veteran denied suffering from any kind of indigestion, stomach trouble, or intestinal trouble, suggesting that any prior instances were acute and transitory rather than chronic in nature.  

Subsequently, VA medical treatment records dated in July 2005, and private treatment records dated in June 2005, show that she had been diagnosed with and treated for GERD.  In addition, VA treatment records dated in June 2005 also indicated that an upper gastrointestinal (UGI) series revealed the presence of Helicobacter pylori bacterial infection in the stomach.  The Veteran has also indicated that there has been a continuity of stomach symptomatology since service.  

The Veteran was provided with a VA examination in April 2009, at which time she was diagnosed as having GERD.  The examiner noted that the Veteran was noted to have had significant problems with heartburn in 2006 to the extent that a cardiac workup was done which was found to be normal with the exception of high lipid levels.  The examiner noted that the Veteran was subsequently diagnosed as having GERD; however, the examiner did not provide an opinion as to the likely etiology or date of onset of the disorder.  

In correspondence dated in November 2010, a private physician indicated that she had conducted an esophagogastroduodenoscopy (EGD) and colonoscopy as a result of the Veteran's history of abdominal pain, nausea, constipation, and polyps.  Upper endoscopy noted a hiatal hernia, biopsies from the stomach revealed no helicobacter pylori infection, and colonoscopy was notable for three small polyps which were removed as well as hemorrhoids.

The Veteran was provided with another VA examination with respect to her stomach disorder in February 2011, at which time she was diagnosed as having mild GERD and mild duodenitis.  However, the examiner opined that these disorders were not related to the Veteran's periods of active duty service.  The examiner noted that the Veteran indicated that her gastrointestinal symptomatology was related to peptic ulcer disease and acid reflux.  The examiner additionally noted that an in-service treatment note from September 1986 diagnosed "probable" peptic ulcer disease versus irritable bowel syndrome when the Veteran suffered from epigastric tenderness, but that there were no follow-ups treatments.  The examiner also noted the January 1991 treatment note in which the Veteran was diagnosed with chronic indigestion which was resolved with no recurrence.  

Several years after her second period of active duty, GERD was diagnosed in November 2001 and June 2005, although the examiner opined that the treatment notes did not seem to indicate any worsening of the condition over time.  Significantly, the examiner noted that there were no follow-up notes from 1986 that indicated a chronic gastrointestinal condition requiring treatment.  Therefore, the examiner opined that it was less likely than not that her GERD started in military service and continued to the current time; rather, the examiner stated that the currently-diagnosed gastrointestinal disorder seemed to start in 2005 when the Veteran was diagnosed as having mild GERD and duodenitis during a period when she was not on active duty, following her second period of active duty but prior to her third period of active duty.  Moreover, the examiner opined that no intercurrent work was found to have aggravated the condition.

However, in its August 2013 Remand, the Board emphasized that the February 2011 VA examiner's analyses of the Veteran's medical history only covered her second period of active duty service from October 1985 to September 1994, as additional service treatment records covering the first period of service from March 1978 to July 1982 were not associated with the claims file until after the examination.  As such, the Board's August 2013 Remand directed that the Veteran be provided with another VA examination.

Pursuant to the Board's August 2013 Remand instructions, the Veteran was provided with another VA examination in October 2013, at which time she was again diagnosed as having GERD.  Additionally, the examiner explained that all of the Veteran's current gastrointestinal symptoms were related to the diagnosed GERD.  The examiner opined, however, that it was less likely as not that the current GERD and mild duodenitis were related to the Veteran's periods of active duty military service.  The examiner explained that VA treatment notes demonstrated positive Helicobacter pylori infection associated with stomach symptoms and indigestion in 2005.  The examiner emphasized that review of the treatment records from the Veteran's second period of active duty service indicated that her indigestion had resolved and did not recur after her complaints in 1991 as per her examination report, and that there was no additional treatment or complaints of GERD until 2005.

As discussed above, the Veteran does not have the medical expertise required to determine whether her stomach disorders, to include GERD, were incurred in service, incurred due to any in-service incident, or related to a service-connected disability.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the in-service gastrointestinal symptomatology and treatment, as reported by the Veteran and confirmed by the service treatment records, can have many causes, and medical testing and medical expertise are needed to determine nature and etiology.  The Board accepts that the Veteran experienced stomach pain and indigestion in service.  However, this fact does not establish that the Veteran incurred a chronic stomach disorder in service, or that the pain and indigestion in service was the initial manifestation of the later diagnosed GERD.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of her current GERD.  The VA examiner's opinions are the only medical opinions, based upon a review of the complete claims file, addressing the relationship between the current disabilities and active service.  Thus, such medical opinions are of greater probative value than the Veteran's lay contentions.  Id.  

Further, the Veteran is making a claim that service connection is warranted based upon symptoms experienced in service, which have continued ever since.  The Veteran's statements appear to raise a claim for presumptive service connection for a chronic disease manifesting within one year of service under 38 C.F.R. § 3.309(a).  
However GERD is not among the disabilities recognized for presumptive service connection.  

Moreover, as noted above, the VA examiners have consistently reported that the Veteran's current GERD manifested in approximately 2001 or 2005, many years since her second period of active duty service and prior to her third period of active duty service.  As such, the disorder was shown by contemporaneous clinical evidence to have preexisted the Veteran's third period of active duty service, and the examiner indicated that this disorder was not aggravated by military service, as no intercurrent work was found to have aggravated the condition and as treatment notes did not indicate any worsening of the condition over time.  Moreover, the VA examiner considered the lay statements and was aware of the Veteran's reports of pain and indigestion in service and since, but was unable to find that the GERD was related to service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309 is, therefore, not warranted.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In conclusion, the competent evidence does not reveal a nexus between the Veteran's current GERD and her periods of active duty service, or to any service-connected disability.  While the Board has considered the Veteran's lay contentions as to the etiology of her current disabilities, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that her GERD is related to service, she, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left arm carpal tunnel syndrome is denied.

Entitlement to service connection for a stomach disorder is denied.


REMAND

The Veteran also seeks entitlement to service connection for right arm ulnar neuritis and carpal tunnel syndrome.  Her current claim for this disorder was filed in January 2005.  The Board notes that a treatment note dated in February 2004, within a year prior to the Veteran's claim for entitlement to service connection, diagnosed her as having right ulnar neuritis.

In its August 2013 Remand, the Board instructed that the Veteran be provided a VA examination to determine the likelihood that her diagnosed right arm ulnar 
neuritis or her carpal tunnel syndrome were related to the Veteran's periods of active duty military service.  Pursuant to the Board's August 2013 Remand, the Veteran was provided with a VA examination in October 2013.  However, the examiner concluded that, "There is no current evidence of right ulnar neuritis,
therefore causality with military service is not established."  The examiner explained that there was, "No ulnar neuritis on exam today, no ulnar neuritis on EMG 2005 RUE [right upper extremity]."

Similarly, the Veteran additionally seeks entitlement to service connection for chronic right foot pain with skin growth.  Her current claim for this disorder was also filed in January 2005.  The Board notes that the Veteran was diagnosed as having a plantar wart of the mid-right foot in February 2007, and that subsequent VA treatment records also referenced plantar warts.

In its August 2013 Remand, the Board instructed that the Veteran be provided a VA examination to determine the likelihood that her diagnosed foot disorders, to include plantar warts and calluses, were related to her periods of active military service.  Pursuant to the Board's August 2013 Remand, the Veteran was provided with a VA examination in October 2013.  However, although the examiner noted that the Veteran was treated for a plantar wart of the mid right foot in February 2007 and that subsequent treatment records listed plantar wart in in her medication list, the examiner concluded, "No current evidence of plantar wart or callus of the right foot, therefore causality cannot be established."

Although the October 2013 VA examiner did not provide etiological opinions with respect to right arm ulnar neuritis and right foot plantar warts, the Board emphasizes that both of these disorders have been diagnosed during the pendency of the rating period on appeal.  The examiner did not provide an etiological opinion with respect to these disorders because they were not diagnosed at the time of the October 2013 examination; however, the examiner was not clear as to whether the prior diagnoses of right arm ulnar neuritis and right foot plantar warts in the Veteran's records were mere misdiagnoses or whether they had resolved prior to the time of the October 2013 examination.  If they had existed during the period on appeal and merely resolved prior to the October 2013 examination, then the Veteran may still be entitlement to staged ratings if service connection is established.  

As such, the Board finds that the October 2013 VA examination report is inadequate with respect to these issues.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Therefore, an addendum opinion must be obtained to clarify the previous opinions and to determine the likely etiology of her diagnosed disorders of the right arm and right foot.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the award of service connection for further disabilities could impact the Veteran's claim for a 10 percent rating for multiple noncompensable disorders under 38 C.F.R. § 3.324, this issue is inextricably intertwined with the service connection claims being remanded for further development.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As such, the claim of entitlement to service connection for multiple noncompensable disorders must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the October 2013 VA orthopedic examiner and request an addendum opinion as to the etiology of the Veteran's right arm disabilities.  Specifically, the examiner is asked to specifically acknowledge review of the service treatment records and discuss the relevance, if any, of any symptomatology documented within. The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical history.  The examination report must indicate whether such review was accomplished.  

Regarding the right arm, based on a comprehensive review of the claims file, to include the February 2004 diagnosis of right arm ulnar neuritis, the examiner is asked to address the following issues:

A)	Please provide a review the Veteran's history of right arm ulnar neuritis including the date of onset and history of symptoms.  If right arm ulnar neuritis is not found on examination, the examiner must provide an opinion as to whether such a disability was medically shown at any time during the period on appeal.  Specifically, the examiner is asked to comment upon previous diagnoses of right arm ulnar neuritis.  A complete rationale should be provided for any opinion offered.

B)	Is it at least as likely as not (50 percent or more probable) that the Veteran's right arm ulnar neuritis is related to the Veteran's military service?

C)	Please also address any intercurrent causes, such as the Veteran's post-service work history.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

If the October 2013 VA examiner is not available, then schedule the Veteran for another VA orthopedic examination to ascertain the etiology of her right arm disorder.  

2.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and etiology of any current right foot disorder, to include plantar warts.  She is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical history.  The examination report must indicate whether such review was accomplished.  

In particular, the examiner should acknowledge:  the Veteran's claimed history of right foot problems dating from service, documentation of right foot plantar warts in February 2007, and her statements regarding the history of her disorder, as well as any new evidence obtained following this remand.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Please review the Veteran's history of a right foot disorder, including the date of onset of her right foot disorder and the history of symptoms of this disorder.  If right foot plantar warts are not found on examination, the examiner must provide an opinion as to whether such a disability was medically shown at any time during the period on appeal.  Specifically, the examiner is asked to comment upon previous diagnoses of right foot plantar warts.  A complete rationale should be provided for any opinion offered.


B)	Is it at least as likely as not (50 percent or more probable) that the Veteran's current right foot disorder, to include plantar warts, is related to the Veteran's period of military service?

C)	Please also address any intercurrent causes, as relevant.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Readjudicate the claims for service connection for right arm ulnar neuritis, and chronic right foot pain with skin growth.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and her representative should be given an opportunity to respond to the supplemental statement of the case before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


